Citation Nr: 1435182	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 18, 2013, and greater than 50 percent since then.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that denied service connection for hepatitis C, hypertension, and PTSD, and found that new and material evidence had not been received to reopen a claim of service connection for a back disorder.

The Veteran appealed all of the claims; however, as discussed below, the Veteran withdrew his claim of service connection for hypertension in January 2013.  In March 2014, the Board was unaware that the Veteran had withdrawn the claim and proceeded to take testimony on the matter.  Accordingly, this testimony shall be considered an informal request to reopen the claim of service connection for hypertension.

Further, after certification to the Board, the RO reopened and granted service connection for the back disorder in June 2013, thus the appeal was granted in full.  The Veteran did not appeal the initial disability rating assigned for the disability.  Consequently, the motion to withdraw the appeal, which the Veteran submitted at his March 2014 hearing before the undersigned is moot.

Finally, after certification to the Board, the RO granted service connection for 
PTSD in January 2013 and assigned an initial 30 percent disability rating.  The Veteran submitted a notice of disagreement and in October 2013, the RO granted a 50 percent disability rating, effective January 18, 2013.  The Veteran continued his disagreement.  As explained below, this issue is being remanded under Manlincon v. West, 12 Vet. App. 238 (1999).  Further, the claim of entitlement to a TDIU is part and parcel of the determination of the increased disability rating claim and must also be remanded for the preparation of Statement of the Case.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

As noted, in March 2014, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.
 
The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  

The issues of entitlement to service connection for hepatitis C, an increased disability rating for PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for service connection for hypertension was requested.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of service connection for hypertension by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through his authorized representative, submitted a request to withdraw his appeal of service connection for hypertension in January 2013.  Notably, the Board proceeded to take testimony on this issue in March 2014, over a year after the Veteran had withdrawn his appeal.  Because he had already withdrawn the claim at the time of the March 2014 Board hearing, there remained no allegations of errors of fact or law for appellate consideration.  As noted in the introduction, the Board has referred this claim back to the agency of original jurisdiction because the Veteran's testimony constitutes an informal request to reopen the claim of service connection for hypertension.

As for the original appeal, because the Veteran withdrew his appeal in January 2013, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of service connection for hypertension is dismissed.



REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for hepatitis C, an increased disability rating for PTSD, and a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran believes that he contracted hepatitis C while serving in Vietnam because he was not exposed to any hepatitis C risk factors subsequent to service.  Specifically, he claims that his hepatitis C is the result of being inoculated with air guns during service.  He testified that he watched people in front of him get cut by the air guns, resulting in blood splatter.  He said no one made efforts to clean or sterilize the guns between injections and that without the sterilization, the blood could have transmitted the virus.  He testified that he had symptoms of hepatitis C, including abnormal bowel movements, darkened colored urine, fatigue, and stomach cramps during service.  The Veteran also testified that while in combat, he had a shrapnel wound and that a medic in the field removed the shrapnel with forceps and placed a band aid over the wound.  Service treatment records show that in August 1969, the Veteran sought treatment after having stuck himself in the finger with a sewing needle.

In general, for service connection to be granted for hepatitis C, the evidence must show that a Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

A VA examination has not been provided to address the etiology of the Veteran's hepatitis C.  Given the facts noted above, the Board finds that the evidence of record is insufficient to resolve the claim for service connection for hepatitis C, and that a medical examination and opinion in connection with this claim is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for an increased disability rating for PTSD, the Board observes that this appeal stems from the initial denial of service connection in August 2008.  After certification of the appeal to the Board, the RO granted service connection for PTSD in January 2013 and assigned an initial 30 percent disability rating; thus, the Veteran's appeal was satisfied in full.  On January 18, 2013, the Veteran submitted correspondence indicating that his disability had worsened since the previous VA examination.  A VA examination was provided in October 2013, and in October 2013, the RO assigned a 50 percent disability rating for the PTSD from January 18, 2013.  The Board has reviewed the claims file and finds that the January 18, 2013, correspondence constitutes a notice of disagreement with the initial rating for PTSD.  To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely substantive appeal.  Therefore, the Board must remand this claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect an appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Finally, the Veteran raised the issue of entitlement to a TDIU in conjunction with his appeal of the increased rating claim for PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  This claim is inextricably intertwined with the claim for an increased rating for PTSD, an appeal which has not been perfected to the Board.  Thus, this claim must be remanded for development and issuance of a Statement of the Case.  See Manlincon, 12 Vet. App. at 238.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  With regard to the claim for a TDIU, the agency of original jurisdiction shall ensure all duties to notify and assist have been met and that the Veteran has been afforded the opportunity to submit additional argument and evidence on the claim.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The examiner must be provided with the entire claims file, to include a copy of this remand for review.  The examiner must indicate review of these items in the examination report.

After conducting all necessary testing, the examiner must opine whether it is at least as likely as not that the Veteran's hepatitis C had its clinical onset during active duty or is related to any in-service disease, injury, or event, to including claimed in-service blood exposure.  In providing this opinion, the examiner must acknowledge the Veteran's vaccinations, his shrapnel wound, and the incident in August 1969 where the Veteran stuck himself in the hand with a sewing needle.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hepatitis C in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall provide the Veteran a Statement of the Case on the issues of entitlement to an increased disability rating for PTSD and to a TDIU.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


